Atkinson, J.
A motion was made to transfer this ease to the Court of Appeals, on the ground that that court has jurisdiction and the Sripreme Court has not jurisdiction thereof, because “no constitutional question is involved, nor is the ease an equity case or one respecting titles to land, or involving the validity or construction óf a will, or involving any extraordinary remedy.” There is no suggestion of jurisdiction of the Supreme Court upon any ground other than the case is one in equity. When the petition and motion to dismiss are construed in the light of the recitals in the judge’s order and exceptions thereto and the recitals in the bill of exceptions, the ease is a pure action at law, by the trustee in bankruptcy of the bankrupt corporation against the S. A. Lynch Enterprise Einance Corporation for a money judgment, on account of .an alleged conversion of assets of the bankrupt corporation. It is not an equity case. See Taylor Lumber Co. v. Clark Lumber Co., 159 Ga 393 (125 S. E. 844). A different ruling is not required on account of the decision in Cohen v. George, 149 Ga. 701 (101 S. E. 803), in which no question was raised and no ruling made as to the jurisdiction of this court.

Transferred to Court of Appeals.


All the Justices concur.

W. D. Thomson, W. B. Qody, and Herman Hey man, for plaintiff.
Jones, Evins, Moore & Powers, for defendant.